Citation Nr: 1414318	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-32 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA) as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In October 2012, the Veteran testified at a Board hearing before the undersigned via video conference from the RO.


FINDING OF FACT

The Veteran has OSA which is aggravated by his service-connected asthma.  


CONCLUSION OF LAW

The criteria for secondary service connection for OSA have been met.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.



Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent evidence of a current disability; (2) a service-connected disability; and (3) competent evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995); Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

The Veteran has limited his claim to secondary service connection, asserting that his OSA is aggravated by either (or both) his service-connected asthma or his service-connected post-traumatic stress disorder (PTSD).  In this case, the Board finds that the service-connected asthma aggravates the OSA.  As such, it is unnecessary to determine if PTSD also aggravates the OSA as service connection on a secondary basis is warranted for the former.  

Three physicians have provided opinions.  In August 2010, a VA physician opined that asthma does not cause OSA, noting that asthma is a disease of the lower airways and OSA is frequently an upper airway issue.  He indicated that there was also no evidence of aggravation.  In August 2010, B.J., M.D., a pulmonary specialist who treats the Veteran furnished an opinion in which he indicated that the veteran had co-existing diagnoses of asthma and OSA.  He noted that this represented an "overlap" syndrome and each diagnosis will exaggerate the other.  Therefore, he opined that it was as likely as not that the OSA can exacerbate or worsen the asthma and vice versa, particularly in gas exchange when it comes to oxygen and carbon dioxide levels.  In November 2010, another VA physician again opined that there was no etiological relationship, including by way of aggravation, between asthma and OSA.  This physician again emphasized that asthma is a disorder of the lower airway system while OSA is a disorder of the upper airway.  In January 2011, Dr. J. then reviewed the VA opinion and explained that both disorders are respiratory illnesses and one does not cause the other.  However, he then discussed the overlap of detrimental effect of both on gas exchange, noting that the combination lends toward a more significant tendency for hypercapnia and hypoxemia.  Therefore, it was still his opinion that it was as likely as not that the asthma can exacerbate the OSA in terms of the effective on the gas exchange, notably the hypercapnia and hypoxemia.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  

In this case, the opinions are all competent and equally probative as the physicians were cognizant of the Veteran's history; the VA examiners reviewed the record and Dr. J. has treated the Veteran for his asthma and OSA since May 2005.  The examiners disagree as to whether the Veteran's asthma aggravates his OSA.  While two VA examiners opine negatively, the Board duly notes that the private examiner is a pulmonary specialist. Thus, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for OSA is warranted as being secondary to service-connected asthma.  


ORDER

Secondary service connection for OSA is granted.




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


